

	

		II

		109th CONGRESS

		1st Session

		S. 1501

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To develop a program to acquire interests

		  in land from eligible individuals within the Crow Reservation in the State of

		  Montana, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Crow Tribe Land Restoration

			 Act.

		2.PurposeThe purpose of this Act is to authorize the

			 Secretary of the Interior to—

			(1)develop a program to acquire land and

			 interests in land from eligible individuals within the Crow Reservation in the

			 State of Montana;

			(2)hold in trust the land, and interests in

			 land, described in paragraph (1) for the benefit of the Crow Tribe of the State

			 of Montana;

			(3)allow the Tribe to assume management of the

			 land and interests in land; and

			(4)end the continuing fractionation of land on

			 the Reservation.

			3.DefinitionsIn this Act:

			(1)Eligible

			 individualThe term

			 eligible individual means an individual that owns land, or an

			 interest in land, within the Reservation.

			(2)ReservationThe term Reservation means the

			 Crow Reservation in the State of Montana.

			(3)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(4)TribeThe term Tribe means the Crow

			 Tribe of the State of Montana.

			4.Acquisition of land

			 within Reservation

			(a)Purchasing

			 program

				(1)EstablishmentAs soon as practicable after the date of

			 enactment of this Act, the Secretary shall establish a program under which the

			 Secretary shall provide funds to the Tribe to purchase from eligible

			 individuals land, and interests in land, within the Reservation.

				(2)Requirements

					(A)Voluntary

			 saleA sale of land to the

			 Tribe under the purchasing program shall be voluntary.

					(B)Reasonable

			 purchase priceTo receive

			 funds under the purchasing program, the Tribe shall offer to an eligible

			 individual in consideration for land, or an interest in land, within the

			 Reservation an amount equal to the reasonable purchase price of the land, or

			 interest in land, of the eligible individual, as determined in accordance with

			 subsection (b).

					(3)Notification to

			 eligible individuals

					(A)In

			 generalAs soon as

			 practicable after the date on which the purchasing program is established, the

			 Tribe shall provide to each eligible individual a notification with respect to

			 the program, including any guidelines issued by the Secretary relating to the

			 program.

					(B)Contact with

			 eligible individualsNotwithstanding any other provision of law,

			 an eligible individual may be contacted directly with respect to the purchasing

			 program by—

						(i)the Tribe, or a representative of the

			 Tribe; or

						(ii)the Secretary, or a representative of the

			 Secretary.

						(b)Reasonable

			 purchase price

				(1)GuidelinesAs soon as practicable after the date of

			 enactment of this Act, the Secretary shall establish guidelines under which the

			 reasonable purchase price of land, or an interest in land, of an eligible

			 individual shall be determined.

				(2)ConsiderationIn establishing guidelines under paragraph

			 (1), the Secretary may take into consideration—

					(A)average annual earnings of land, and

			 interests in land, of eligible individuals; and

					(B)any other factor the Secretary considers to

			 be appropriate.

					(c)Acceptance of

			 offer

				(1)In

			 generalOn acceptance by an

			 eligible individual of an offer of the Tribe under this section—

					(A)subject to paragraph (2), the Tribe shall

			 pay to the eligible individual the reasonable purchase price of the land, or

			 interest in land, of the eligible individual, as determined in accordance with

			 subsection (b); and

					(B)title to the land, or interest in land,

			 acquired from the eligible individual shall be conveyed to the United States,

			 to be held in trust by the Secretary for the benefit of the Tribe.

					(2)Eligible

			 individual accounts

					(A)In

			 generalOn the request of an

			 eligible individual that accepts an offer of the Tribe under this section, the

			 Tribe shall—

						(i)(I)establish in a local financial institution

			 an account in the name of the eligible individual; and

							(II)deposit the amount of the offer of the

			 Tribe under this section into that account; or

							(ii)deposit the amount of the offer of the

			 Tribe under this section into any account in a financial institution designated

			 by the eligible individual.

						(B)Withdrawal and

			 transferAn eligible

			 individual may, without obtaining approval from, or providing a notification

			 to, the Secretary—

						(i)withdraw any amount from an account

			 described in subparagraph (A); or

						(ii)transfer any amount from an account

			 described in subparagraph (A) into an account in a different financial

			 institution.

						(C)FeesAny fee assessed by a financial institution

			 on an account under this paragraph shall be the responsibility of the eligible

			 individual in the name of which the account is held.

					(D)TaxationAmounts held in an account under this

			 paragraph, including any interest earned on such amounts, shall not be subject

			 to taxation by the Federal Government, or any State or local government, if the

			 account contains only—

						(i)amounts deposited into the account by the

			 Tribe under subparagraph (A); and

						(ii)interest earned on those amounts.

						(d)Judicial

			 reviewThe terms and amount

			 of any offer of the Tribe to purchase land, or an interest in land, of an

			 eligible individual under this section shall not be subject to judicial

			 review.

			5.Purchasing program

			 funding

			(a)Obligations to

			 Treasury

				(1)Issuance

					(A)In

			 generalTo the extent

			 approved in annual appropriations Acts and subject to approval by the Secretary

			 of the Treasury, the Secretary may issue to the Secretary of the Treasury such

			 obligations as the Secretary determines to be necessary to fund the purchasing

			 program established under section 4(a)(1).

					(B)RequirementsThe obligations issued under subparagraph

			 (A) shall be in such form and such denomination, and subject to any other such

			 terms and conditions, as the Secretary of the Treasury determines to be

			 appropriate.

					(2)PurchaseThe Secretary of the Treasury shall

			 purchase any obligation issued under paragraph (1).

				(3)InterestThe obligations issued under paragraph (1)

			 shall bear interest at a rate to be determined by the Secretary of the

			 Treasury, taking into consideration current market yields on outstanding

			 marketable obligations of the United States of comparable maturities.

				(4)LimitationOn any date, the total amount of

			 obligations issued under paragraph (1) shall not exceed $_,000,000.

				(b)Repayment of

			 obligations

				(1)In

			 generalThe Secretary shall

			 use the revenues from any land purchased by the Tribe under this Act to repay

			 the Secretary of the Treasury the amount of any obligation, including interest

			 on such an obligation, issued under subsection (a).

				(2)Reasonable

			 assurance of repaymentThe

			 Secretary shall ensure, to the maximum extent practicable, that projected

			 revenues described in paragraph (1) provide reasonable assurance of repayment

			 of the amount of obligations issued under subsection (a).

				(c)Authorization

			 of appropriationsFor each

			 fiscal year beginning after the date of enactment of this Act, there are

			 authorized to be appropriated to the Secretary such sums as the Secretary

			 determines to be necessary to repay to the Secretary of the Treasury the

			 difference between—

				(1)the amount of obligations issued under

			 subsection (a), including interest on such obligations, that was required to be

			 repaid during the preceding fiscal year; and

				(2)the amount of obligations issued under

			 subsection (a), including interest on such obligations, that was repaid during

			 the preceding fiscal year.

				6.Donation of

			 land

			(a)In

			 generalSubject to subsection

			 (b), the Secretary may accept from any eligible individual a donation of land

			 or an interest in land within the Reservation.

			(b)Conditions

				(1)Title held in

			 trustThe Secretary shall

			 hold in trust for the benefit of the Tribe the title to any land or interest in

			 land acquired by the Secretary under subsection (a).

				(2)Designation of

			 place of honorThe Tribe

			 shall designate on the Reservation a place of honor, as the Tribe determines to

			 be appropriate, at which the name of any eligible individual that donates land

			 to the Secretary under subsection (a) shall be displayed in perpetuity, in

			 recognition of the donation.

				7.Land

			 management

			(a)In

			 generalLand, and interests

			 in land, held in trust by the Secretary for the benefit of the Tribe under this

			 Act shall be managed by the Tribe.

			(b)Limitation of

			 trust responsibilityThe

			 trust responsibility of the Secretary with respect to land and interests in

			 land described in subsection (a) shall be limited to—

				(1)ensuring that the land and interests in

			 land are not subject to alienation; and

				(2)enabling the Tribe to exercise jurisdiction

			 over the land and interests in land.

				(c)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $5,000,000.

			

